Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 12/22/2020 have been received and reviewed. Claims 1-10 and 14-18 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7, 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The nature of the “5 membered heterocyclyl ring” and “4 to 6 membered heterocyclyl containing one oxygen atom” is still not clear. Applicants remarks does not say what is here intended. For example, are R5 and R6 together a butylene when a “5 membered heterocyclyl” is intended at R2 as NR5R6 or is something more intended or something entirely different intended? Applicants need to state which atoms are intended to be present, what degree of saturation is intended how many heteroatoms are permitted. Similarly, when R2 is a 4 to 6 membered heterocyclyl containing one oxygen atom,” what are the other 3-5 atoms in the in the ring? Are they always carbon? Is the ring saturated? A clarification is still required. 

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.

Applicants have not demonstrated that there is any correlation between the in vitro assay they disclose in page 19 and clinical efficacy against any cancer. Case law is clear on this point.  In an unpredictable art, such as cancer therapy, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Determining if any particular claimed compound would treat a KIT-mediated diseases that is cancer or a cancer selected from gastrointestinal stromal tumor, melanoma, lung cancers, glioblastoma, leukemias, testicular carcinomas and head and neck cancers or lung cancer 
The direction concerning treating these diseases found in the specification merely states Applicants' intention to do so. There is no working example of treatment of any cancer in man or animals.
The scope of uses embraced by these claims are not remotely enabled based solely on instant compounds ability to inhibit KIT.

Allowable Subject Matter
Claims 3, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 23, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624